Title: To Thomas Jefferson from David Gelston, 15 May 1805
From: Gelston, David
To: Jefferson, Thomas


                  
                     Sir,
                     New York May 15th. 1805
                  
                  Enclosed is Capt. Grennelds bill of lading for two cases of wine, I also enclose an account of the expenses I have paid on the several parcels I have received,—and have the honor to be, 
                  with much sincerity and respect, Sir, your obedient servant
                  
                     David Gelston 
                     
                  
               